UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1901



NANCY A. STARR,

                                              Plaintiff - Appellant,

          versus


PHILIP SHUCET; JUDITH WILLIAMS JAGDMANN,
Attorney General of Virginia; BOARD OF
SUPERVISORS OF WASHINGTON COUNTY, VIRGINIA;
JOSEPH MEEK; HELEN MEEK; GLADE INVESTMENT
CORPORATION; JOSEPH MEEK TRUST,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CA-05-26-1)


Submitted:   January 18, 2006             Decided:   January 27, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nancy A. Starr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nancy A. Starr appeals a district court order dismissing

her complaint filed under the Uniform Relocation Assistance and

Real Property Acquisition Policies Act of 1970, 42 U.S.C. §§ 4601

to 4655 (2000) (“URA”) for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2000).   We have reviewed the record and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Starr v. Shucet, No. CA-05-26-1 (W.D. Va.,

July 15, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -